     Case 2:20-cv-00073-JTN-MV ECF No. 4 filed 06/02/20 PageID.34 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

ROBERT VERMETT,

                         Petitioner,
                                                      Case No. 2:20-CV-11333
v.                                                    HONORABLE NANCY G. EDMUNDS
                                                      UNITED STATES DISTRICT JUDGE

MIKE BROWN,

                  Respondent,
____________________________________/

OPINION AND ORDER TRANSFERRING THE EMERGENCY PETITION FOR WRIT
  OF HABEAS CORPUS TO THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF MICHIGAN

        Robert Vermett, (“petitioner”), presently confined at the Kinross Correctional Facility in

Kincheloe, Michigan, filed a an emergency petition for writ of habeas corpus in this district

pursuant to 28 U.S.C. § 2241. Petitioner also seeks injunctive relief and a temporary restraining

order. In his application, petitioner seeks to be released from prison on the life sentence he is

serving because of the Coronavirus pandemic and his fear that he might contract the disease, in

spite of the efforts taken by the Michigan Department of Corrections to prevent the spread of

Coronavius in the prisons. In the interests of justice, the Court concludes that the proper venue for

this petition is in the Western District of Michigan and orders that the petition be immediately

transferred to that district.

                                         I. DISCUSSION

        “Writs of habeas corpus may be granted by . . . the district courts and any circuit judge

within their respective jurisdictions.” 28 U.S.C. § 2241(a). “The federal habeas statute

straightforwardly provides that the proper respondent to a habeas petition is ‘the person who has



                                                 1
   Case 2:20-cv-00073-JTN-MV ECF No. 4 filed 06/02/20 PageID.35 Page 2 of 3



custody over [the petitioner].’” Rumsfeld v. Padilla, 542 U.S. 426, 434–35 (2004)(quoting 28

U.S.C. § 2242); see also 28 U.S.C. § 2243 (“The writ, or order to show cause shall be directed to

the person having custody of the person detained”).

       Petitioner does not challenge his conviction in this petition but rather the conditions of his

confinement, namely, the risk that petitioner might contract Coronavirus while incarcerated.

Petitioner seeks immediate release from custody, claiming that none of the precautions taken by

the Michigan Department of Corrections to protect the prisoners from contracting the disease are

sufficient to prevent the spread of the disease.

       When a habeas petitioner challenges his or her present physical confinement, the only

proper respondent is the warden of the facility where the petitioner is being held. See Gilmore v.

Ebbert, 895 F.3d 834, 837 (6th Cir. 2018)(citing to Rumsfeld, 542 U.S. at 435).

       For the convenience of parties and witnesses, in the interests of justice, a district court may

transfer any civil action to any other district or division where it might have been brought. See

Weatherford v. Gluch, 708 F. Supp. 818, 819-820 (E.D. Mich. 1988)(Zatkoff, J.); 28 U.S.C. §

1404(a). When venue is inappropriate, a court may transfer a habeas petition to the appropriate

federal district court sua sponte. See Verissimo v. I.N.S., 204 F. Supp. 2d 818, 820 (D.N.J. 2002).

       Petitioner is currently incarcerated at the Kinross Correctional Facility in Kincheloe,

Michigan, which is located the Western District of Michigan. Petitioner does not directly

challenge his conviction but instead challenges the conditions of his confinement related to the

risks associated with the Coronavirus. A habeas petition filed in the district court in the district of

petitioner’s confinement is the proper means of testing the conditions of petitioner’s confinement.

See Coates v. Smith, 746 F.2d 393, 395 (7th Cir. 1984); See also Barrera v. Decker, No. 20-CV-

2755 (VEC), 2020 WL 1686641, at *1 (S.D.N.Y. Apr. 7, 2020)(district court in the Southern



                                                   2
   Case 2:20-cv-00073-JTN-MV ECF No. 4 filed 06/02/20 PageID.36 Page 3 of 3



District of New York lacked venue over habeas petitioner’s claim that his health condition put him

at imminent risk of contracting COVID-19, where the petitioner was incarcerated in New Jersey).

       Venue is improper in this district. The Court orders that the case be transferred to the

Western District of Michigan. “Given the significant liberty interests at stake, the time-sensitivity

of Petitioner’s claims, and the risks to Petitioner’s health posed by the rapid spread of COVID-

19,” the Court “directs the Clerk to effectuate the transfer as soon as possible.” Barrera v. Decker,

2020 WL 1686641, at * 1.

                                              II. ORDER

       Accordingly, the Court ORDERS the Clerk of the Court to transfer this case to the United

States District Court for the Western District of Michigan pursuant to 28 U.S.C. § 1404(a).

                                      s/ Nancy G. Edmunds_____________________
                                      HONORABLE NANCY G. EDMUNDS
Dated: June 2, 2020                   UNITED STATES DISTRICT JUDGE

        I certify that a copy of this Order was served upon all counsel of record on June 2, 2020,
by electronic and/or ordinary mail.

                                      s/ L. Bartlett
                                      Case Manager




                                                 3
